AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                FILED
                                         UNITED STATES DISTRICT C DUR If NOV O6 2019
                                               SOUTHERN DISTRICT OF CALIFORN A CLERK, U.S. DISTRICT COURT
                                                               AMENDED JUD t; MllNIRffill!}l~}N~E'JIA
               UNITED STATES OF AMERICA                                       r'A~V                    BY                           DEPUTY

                                    v.                                        (For Offenses Committed On or After November 1, 1987)
                       RAFAEL HASTIE (2)
                                                                                 Case Number:        3:17-CR-01371-GPC

                                                                              Brian J. White
                                                                              Defendant's Attorney
REGISTRATION NO.                    62169-298
IZI   Modification of Restitution Order (18 U.S.C § 3664)

THE DEFENDANT:
IZI pleaded guilty to count(s)                 1 of the Indictment.
D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                                 Count
      18:1349; 18:981(A)(l)(C), 28:2461(C), 31:5317 - Conspiracy To Commit Wire Fraud; Criminal             1
      Forfeiture




    The defendant is sentenced as provided in pages 2 through     _ ___;;5___ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

IZI Count(s)          Remaining counts                               are            dismissed on the motion of the United States.

IZI Assessment : $100.00

       JVTA Assessment*:$
•      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived                   •      Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              January 4. 2019


                                                                              HON. GONZALO P. CURIEL                  '.
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                       3:17-CR-01371-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                RAFAEL HASTIE (2)                                                        Judgment - Page 2 of 5
CASE NUMBER:              3: 17-CR-01371-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 46 months as to count 1.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                           to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:17-CR-01371-GPC
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                     RAFAEL HASTIE (2)                                                                              Judgment - Page 3 of 5
    CASE NUMBER:                   3: 17-CR-01371-GPC

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, I 994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
•         substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
•         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
•         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                3:17-CR-01371-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              RAFAEL HASTIE (2)                                                        Judgment - Page 4 of 5
CASE NUMBER:            3: 17-CR-01371-GPC

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Not engage in the employment or profession with any fiduciary responsibility.


     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.


     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     4. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.



     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.


     6. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
        or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
        or corporation until the fine or restitution is paid in full.


     7. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.


     8. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.


II




                                                                                                3:17-CR-01371-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:           RAFAEL HASTIE (2)                   Judgment - Page 5 of 5
CASE NUMBER:         3: 17-CR-01371-GPC

                                         RESTITUTION




PLEASE SEE ATTACHED RESTITUTION ORDER.




                                                        3:17-CR-01371-GPC
 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                        SOUTHERN DISTRICT OF CALIFORNIA

 9    UNITED STATES OF AMERICA,                  CaseNo. 17-CR-1371-GPC
10
                  Plaintiff,
11           V.
                                                 AMENDED ORDER OF RESTITUTION
12
      RAFAEL HASTIE,
13
14                 Defendant.

15
16
            UPON MOTION OF THE UNITED STATES to Amend the Order of Restitution to
17
     reflect the joint and several liability of RAFAEL HASTIE and Hardev Singh Mohan Singh
18
     Panesar;
19
20          IT IS HEREBY ORDERED:
21          1.    Pursuant to 18 U.S.C. § 3663A(a)(l), Defendant RAFAEL HASTIE
22 (hereinafter, "Defendant") shall pay restitution in the amount of $942,310.00 as a result of
23 Defendant's conviction for conspiracy to commit wire fraud, in violation of 18 U.S.C. §
24   1349, to be jointly and severally liable with Hardev Singh Mohan Singh Panesar (as shown
25 in Chart A). Restitution shall be paid to the following victims in the specified amounts, pro
26 rata. A list of the victims' full names and loss amounts will be provided to the Clerk of the
27 Court.
28
 1 CHART A
 2   No.   VICTIMS' INITIALS       LOSS AMOUNT
 3   1     R.A.                    $15,000.00
 4   2     M.A.                    $9,500.00
 5   3     LA.A.                   $35,000.00
 6   4     R.B.                    $9,500.00
 7   5     R.C.                    $50,310.00
 8   6     A.G.C.H                 $50,000.00
 9   7     J.E.V.C.                $9,500.00
10   8     T.C.                    $9,500.00
11   9     J.M.F.                  $320,000.00
12   10    J.A.G.G.                $9,500.00
13   11    F.G.H.                  $9,500.00
14   12    J.R.H.C.                $20,000.00
15   13    F.C.I.                  $9,500.00
16   14    C.E.H.L.                $9,500.00
17
     15    C.L.                    $9,500.00
18
     16    Dr.F.M.                 $18,500.00
19
     17    I.C.M.                  $9,500.00
20
     18    A.A.M.                  $49,500.00
21
     19    L.M.                    $9,500.00
22
     20    Dr. J.M.M.C             $23,500.00
23
     21    A.G.M.                  $9,500.00
24
     22    A.B.M.                  $13,000.00
25
     23    E.M.                    $17,000.00
26
     24    I.V.N.                  $18,000.00
27
     25    M.U.O.                  $9,500.00
28
                               2
 1   26         V.H.A.P.                                           $40,000.00
 2   27         H.P.                                               $30,000.00
 3   28         E.R.                                               $9,500.00
 4   29         J.M.F.R.A.                                         $9,500.00
 5   30         J.S.S.                                             $3,500.00
 6   31         O.Y.S.                                             $9,500.00
 7   32         A.R.S.                                             $9,500.00
 8   33         c.s.                                               $9,500.00
 9   34         M.J.S.                                             $9,500.00
10    35        A.T.S.                                             $9,500.00
11   36         C.R.V.                                             $10,000.00
12   37         G. "N" V.                                          $20,000.00
13   38         M.V.                                               $9,500.00
14   39         J.Z.                                               $9,500.00
15         2.     Defendant shall make a bona fide effort to pay restitution in full as soon as
16 practicable.
17        3.    After considering the factors set forth in 18 U.S.C. § 3664(t)(2), the Court finds
18 that the Defendant has the ability to pay the restitution as set forth in the following payment
19 schedule:
20                a.     During any period of incarceration, Defendant shall pay restitution
21   through the Inmate Financial Responsibility Program at the rate of 50% of Defendant's
22 income, or $25.00 per quarter, whichever is greater.
23                b.     Upon release from custody, Defendant shall pay restitution at the rate of
24 at least $300.00 per month until restitution is paid in full, subject to modification upon
25 further agreement of the parties or order of the Court.
26
27
28
                                                   3
           4.      This payment schedule does not foreclose the United States from exercising
 2 all legal actions, remedies, and process available to collect the restitution judgment,
 3 including but not limited to remedies pursuant to 18 U.S.C. § 3613 and 3664(m)(l)(A).
 4         5.      Defendant shall forward all restitution payments, by bank or cashier's check
 5 or money order payable to the "Clerk, U.S. District Court," to:
 6              Clerk of the Court
                United States District Court
 7              Southern District of California
                333 West Broadwa:x, Suite 420
 8              San Diego, CA 92101
 9         6.      The Court has determined that Defendant does not have an ability to pay
1O interest. It is ordered that the interest requirement is waived.
11         7.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
12 and the United States Attorney's Office of any change in Defendant's economic
13 circumstances that might affect Defendant's ability to pay restitution no later than thirty
14 days after the change occurs.
15         8.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
16 and the United States Attorney's Office of any change in mailing or residence address, no
17 later than thirty days after the change occurs.
18         IT IS SO ORDERED.
19

                                                  ~~l~
     Dated: October 31, 2019
20
21                                                Hon. Gonzalo P. C~
                                                  United States District Jud~e
22
23
24
25
26
27
28
                                                     4
